DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storhok et al US 2009/0018756.
	Regarding claim 1, Storhok et al disclose a method for cylinder equalization of an internal combustion engine having at least two cylinders, the method comprising: determining exhaust gas back pressure values of individual cylinders over at least two operating cycles; correlating the exhaust gas back pressure values with a camshaft position and/or an operating cycle; determining an exhaust gas back pressure maxima for each cylinder; comparing the exhaust gas back pressure maxima between the individual cylinders and detecting differences; and adjusting the cylinder-specific charge quantities of fresh air and/or fuel. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].

Regarding claim 2, Storhok et al disclose wherein the exhaust gas back pressure in the exhaust duct is measured adjacent to the exhaust valve by an exhaust back pressure sensor. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].



Regarding claim 4, Storhok et al disclose wherein a cylinder-specific ignition angle correction is carried out on the basis of the identified differences of the cylinders. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].

Regarding claim 5, Storhok et al disclose wherein determination of exhaust gas back pressure values of the individual cylinders is accomplished via a high-resolution exhaust back pressure sensor. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].

Regarding claim 6, Storhok et al disclose wherein a sampling rate of the exhaust back pressure sensor is in the range from 0.5 kHz to 3000 kHz, in particular in the range from 1 kHz to 1000 kHz. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].
	
Regarding claim 7, Storhok et al disclose wherein a cylinder lambda equal to 1 and an exhaust lambda equal to 1 are specified in the adjustment of the cylinder-specific charge quantities of fresh air and/or fuel. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].



Regarding claim 9, Storhok et al disclose wherein the control unit includes at least one exhaust back pressure sensor or is connectable to at least one exhaust back pressure sensor, and wherein the exhaust back pressure sensor is designed to output a sensor signal with a high sampling rate in terms of time that represents the exhaust gas back pressure for the relevant cylinder. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].

Regarding claim 10, Storhok et al disclose a motor vehicle comprising: an internal combustion engine that includes at least two cylinders, each with at least one intake valve by which the cylinders are connected to an air inlet, and each with at least one exhaust valve by which each cylinder is connected to an exhaust duct; and a control unit according to claim 8 for cylinder equalization of the internal combustion engine. See FIG. 2 and 3 and paragraphs [0026]-[0031] and [0040]-[0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/            Primary Examiner, Art Unit 3747